DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Maruyama et al. (JP 2017-50322)
	With respect to claims 1, 4, and 17, Maruyama et al. teach a laminate body in which a base material is temporarily fixed on a support (10) (i.e. glass substrate), wherein a temporary fixing material therebetween has a temporary which includes a novolac resin (paragraph 0071) serving as a light absorbing agent (paragraph 0064), in which the light absorbing agent absorbs light when irradiated with ultraviolet rays having a wavelength of 300 to 400 nm from the support side (paragraph 0010), thereby lowering the adhesive strength.
	With respect to claim 5, Maruyama et al. teaches that a thermally decomposable resin is decomposed by heat generated by light irradiation (paragraph 0069).
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Maruyama et al. 
Maruyama et al. teach that the base material is a semiconductor wafer (paragraph 0022), and is ground from the back (paragraph 0098). Maruyama et al. teach that the base .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. 
Maruyama et al. teach that the base material is a semiconductor chip or a resin substrate, and that the base material is temporarily fixed on a support and is then diced (paragraph 0098). Maruyama et al. teach a laminate body in which a base material is temporarily fixed on a support (10) (i.e. glass substrate), wherein a temporary fixing material therebetween has a temporary which includes a novolac resin (paragraph 0071) serving as a light absorbing agent (paragraph 0064), in which the light absorbing agent absorbs light when irradiated with ultraviolet rays having a wavelength of 300 to 400 nm from the support side (paragraph 0010).
Although not specifically taught by Maruyama, it is considered that a person skilled in the art can easily temporarily fix a chip with a rewiring layer, on a support, and then dicing (paragraph 0109). 
Claims 6, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al., as applied to claim 3, in view of Kamibayashi et al. (US 20170200628)
The teachings of claim 3 as described above.
Maruyama teaches that a temporary fixing material layer contains a polysiloxane (A) having at least two alkenyl groups per molecule, a polysiloxane (B) having at least two silicon atom-bonded hydrogen atoms per molecule, and a platinum-based catalyst (C), and that the composition is cured by a hydrosilylation reaction (paragraph 0009). Although Maruyama et al. 
	With respect to claim 8, Maruyama et al. teach that indicates that a 
reaction retarder is included in the laminate body (paragraph 0057), and Kamibayashi et al. teach that an inhibitor is included (paragraph 0022). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al., as applied to claim 1, in view of Mori (JP 2017-69541)
The teachings of claim 1 are as described above.
Although not taught by Maruyama et al., it is well known to a person skilled in the art to obtain a novolac resin by addition condensation of a phenol compound or an aldehyde compound (paragraph 0047 and 0070).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al., as applied to claim 3, in view of Mori (JP 2017-69541)
The teachings of claim 3 are as described above.

Although not taught by Maruyama et al., it is well known to a person skilled in the art to obtain a novolac resin by addition condensation of a phenol compound or an aldehyde compound (paragraph 0047 and 0070).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al., as applied to claim 15, in view of Kamibayashi et al.
The teachings of claim 15 are as described above.
Although not taught by the cited prior art, performing the substrate bonding under reduced pressure when incorporating heat is well known to a person skilled in the art (Kamibayashi: paragraph 0085-0089). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. in view of Ishikawa et al. (JP 2014-103229)
Maruyama et al. teach a laminate body in which a base material is temporarily fixed on a support (10) (i.e. glass substrate), wherein a temporary fixing material therebetween has a temporary which includes a novolac resin (paragraph 0071) serving as a light absorbing agent (paragraph 0064), in which the light absorbing agent absorbs light when irradiated with ultraviolet rays having a wavelength of 300 to 400 nm from the support side (paragraph 0010).
. 
Allowable Subject Matter
Claims 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SONYA M SENGUPTA/
Primary Examiner, Art Unit 1745